Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 07, 2020

The Court of Appeals hereby passes the following order:


A20A1943. LANCE, LYNDELL WILLIAMS v. THE STATE

       The above-styled case was docketed on June 10, 2020. Pursuant to the notice
of docketing mailed by this Court and Court of Appeals Rule 23 (a), the Appellant’s
brief was due to be filed on or by June 30, 2020.
       On June 29, 2020, the Appellant filed a request for an extension of time in
which to file a brief. The Court granted the request for additional time by Order dated
July 28, 2020, making the Appellant’s brief due on or by August 31, 2020.
       On September 8, 2020, the Appellant filed a second request for an extension
of time in which to file a brief. The Court grant the second request for additional time
by Order dated September 15, 2020, making the Appellant’s brief due on or by
October 5, 2020.
       On October 2, 2020, the Appellant filed a third request for an extension of time
in which to file a brief. The Court granted the third request for additional time by
Order dated October 7, 2020, giving Appellant until November 20, 2020 in which to
file a brief.
       To date the Appellant has failed to comply with the notice of docketing mailed
by this Court and with Court of Appeals Rule 23 (a), regarding the filing of an
enumeration of errors and brief within 20 days after the appeal was docketed, or
within the three extensions of time allowed by the above-referenced orders permitting
an extension of time. See also Court of Appeals Rule 13.
      Therefore, the above-styled case is DISMISSED instanter.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/07/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.